PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
CHANG et al.
Application No. 16/199,569
Filed: 26 Nov 2018
For: METHOD AND SYSTEM FOR NON-LINEARLY STRETCHING A CROPPED IMAGE
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 9, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely resubmit the Part B-Fee(s) Transmittal Form for the issue fee, as required by the Corrected Notice of Allowance and Fee(s) Due mailed September 24, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on December 29, 2020. A Notice of Abandonment was mailed on January 11, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Part B- Fee(s) Transmittal form to re-apply the $1,000.00 issue fee, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.


/JAMICE T BRANTLEY/PARASP, OPET